Citation Nr: 0922233	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  08-17 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for an acquired 
psychiatric disability.

4.  Entitlement to service connection for exercise induced 
asthma.


REPRESENTATION

Appellant represented by:	Attorney Calvin Hansen


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran has a period of active duty for training 
(ACDUTRA) from February to July 2001 and served on active 
duty from October 2004 to November 2005.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from May 2007 and August 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, which denied the benefits 
sought on appeal.  

In April 2009, the Veteran presented testimony at a personal 
hearing conducted at the Lincoln RO before the undersigned.  
A transcript of this personal hearing is in the Veteran's 
claims folder.

The issues of entitlement to service connection for migraine 
headaches, an acquired psychiatric disability, and exercise 
induced asthma are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to have a low back 
disability that is causally or etiologically related to her 
military service.


CONCLUSION OF LAW

A low back disability was not incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty to notify with regard to 
the claim for service connection for a low back disability 
was satisfied by a letter sent to the Veteran in November 
2006.  The letter addressed all of the notice elements, to 
include the relevant rating criteria and effective date 
provisions, and was sent prior to the initial unfavorable 
decision by the AOJ in May 2007.  Therefore, the Board finds 
that VA has fulfilled its duty to notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the Veteran's claim for a low back disability.  The 
Board acknowledges that the Veteran has not had a VA 
examination specifically for her claim for a low back 
disability.  The case of McLendon v. Nicholson, 20 Vet. App. 
79 (2006), held that an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  The Board 
concludes an examination is not needed for the aforementioned 
claim because there is no evidence of an in-service back 
disability besides the Veteran's own statements.  See Duenas 
v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that 
"'reflect[ed] that he suffered an event, injury[,] or 
disease in service' that may be associated with [his] 
symptoms").  The Board also concludes that an examination is 
not needed for the claim because there is no post-service 
diagnosis of any back disability.  38 U.S.C.A. § 1110; see 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Accordingly, it was not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
for a low back disability in this case.  38 C.F.R. § 
3.159(c)(4)(i).  VA has also assisted the Veteran and her 
representative throughout the course of this appeal by 
providing them with a SOC, which informed them of the laws 
and regulations relevant to her claim.  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the Veteran in this case with regard to the claim for a low 
back disability.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

1.  Entitlement to service connection for a low back 
disability.

The Veteran contends that she developed low back pain from 
jumping off the back of five ton trucks and from lifting 
heavy boxes as part of her job serving in supply while in 
Iraq.  She testified that she currently has back pains when 
sitting or standing for a long time or after certain 
activities like cleaning.  The Veteran stated that she did 
not seek treatment for low back pain during service or 
thereafter.  

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for a low 
back disability.  The Veteran's service treatment records are 
absent for complaints, treatment, or diagnosis of a low back 
disability.  In particular, on her October 2005 post 
deployment health assessment she marked "no" when asked if 
she had back pain.  Thus, a low back disability was not shown 
during her service.  

In fact, there is no post-service diagnosed low back 
disability of record either.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 
104 F. 3d 1328, 1332 (1997) (holding that interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary).  Evidence must show 
that the Veteran has the disability for which benefits are 
being claimed.  Although the Board has considered the 
Veteran's testimony that she has had occasional low back pain 
with certain activities since service, the Court has held 
that symptoms alone without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  Further, although the Veteran is competent to report 
that she has experienced back pain since service, she is not 
qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Thus, without a current disability, service 
connection cannot be granted.  See Degmetich, 104 F. 3d at 
1332; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As 
such, service connection for a low back disability must be 
denied.  38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for a low back disability 
is denied.


REMAND

Reasons for Remand:  To obtain VA examinations  

2.  Entitlement to service connection for migraine headaches.

The Veteran testified that before she was deployed to Iraq, 
she got migraines once a year but when she served in Iraq, 
she got migraines weekly.  She now states that she gets 
migraines approximately twice a month.  The Veteran contends 
that her migraine headaches were aggravated during her 
service.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111.  History provided by the veteran of the preservice 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  To rebut the presumption of sound 
condition under section 1111 of the statute for disorders not 
noted on the entrance or enlistment examination, VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-2003 
(July 16, 2003).

Although the Veteran indicated on her September 2004 pre-
deployment report of medical history that she had migraines, 
there was no diagnosis or indication of migraines on her 
September 2004 report of medical examination.  Therefore, 
because migraines were not noted on entrance, the presumption 
of sound condition applies, unless VA can show by clear and 
unmistakable evidence both that migraines existed prior to 
service and that migraines were not aggravated by service.  
Based on the evidence currently of record, there is not clear 
and unmistakable evidence that migraines existed prior to 
service and the first prong cannot be rebutted.  
Consequently, where VA fails to rebut the presumption of 
soundness under section 1111, the claim must be considered 
one for service incurrence or direct service connection.  
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) 
(indicating that, in cases where the presumption of soundness 
cannot be rebutted, the effect is that claims for service 
connection based on aggravation are converted into claims for 
service connection based on service incurrence).

Considering the claim for migraine headaches on the basis of 
direct service connection, the Board finds that a VA 
examination is necessary before a decision can be made.  In 
this regard, the Veteran reported on her October 2005 post-
deployment health assessment that she had headaches during 
service.  Additionally, a November 2006 VA treatment entry 
reflected that the Veteran complained of migraines.  
Moreover, the Veteran is competent to report that she 
experienced headaches of an increased severity during service 
and currently has headaches approximately twice per month 
since service.  Therefore, because there is evidence of 
headaches during and since service, a VA examination is 
necessary.  38 C.F.R. § 3.159(c)(4)(i).  

3.  Entitlement to service connection for an acquired 
psychiatric disability.

The Veteran testified that since she returned from Iraq, she 
has experienced intermittent depressive type symptoms.  
Additionally, she described a situation in Iraq that 
questioned her safety and thereafter she has felt alert all 
the time.  The Veteran also stated that she does not like to 
be alone and is not as sociable as she was prior to her 
deployment.  

Although the Veteran's service treatment records are absents 
for diagnoses of a psychiatric disability, a January 2006 VA 
treatment entry reflected that she had a positive depressive 
screen.  In April 2006, the Veteran reported that she had 
been anxious in Iraq and in June 2006, the Veteran stated 
that she had other personal issues since Iraq.  Further, the 
Veteran had diagnoses of marital problems and adjustment 
disorder with mixed anxiety and depressed mood.  Therefore, 
the Board finds that because the Veteran has reported 
depressive and associated symptoms since returning from Iraq 
and it appears that she has been diagnosed with an adjustment 
disorder, the Board finds that a VA examination is necessary 
before a decision can be made on this matter.  

4.  Entitlement to service connection for exercise induced 
asthma.

The Veteran testified that she has had breathing related 
problems since being exposed to sand, burning tires, and 
other pollutants in Iraq.  Most recently although her 
breathing symptoms stabilized, she reported experiencing 
chest pain.  In September 2008, a VA examiner opined that the 
Veteran had exercise induced asthma that was less likely as 
not caused by or a result of symptoms and/or environmental 
exposure while serving in Iraq.  The examiner commented that 
given that the Veteran's records were silent for any 
complaint of asthmatic condition or bronchoconstriction with 
exercise while on active duty and given that the onset of her 
complaints was well over a year following discharge from 
active duty, it was less likely as not that her exercise 
induced asthma was related to her service in Iraq.

However, after that opinion, the Veteran submitted treatment 
records from P.C. which reflected that she had received 
treatment at the time of her return from Iraq in November 
2005.  In particular, the Veteran reported that she had 
congestion and found it hard to breathe.  The diagnoses were 
upper respiratory infection, cough, bronchitis and it was 
noted that her sinuses were congested.  The Board finds that 
because it appears the September 2008 VA examiner based the 
opinion at least in part on the lack of treatment for a 
respiratory related disability at the time of the Veteran's 
return from Iraq, a remand is necessary for another opinion 
that considers the November 2005 medical evidence.  



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA 
examinations to evaluate her claims for 
service connection for migraine headaches, 
an acquired psychiatric disability, and 
exercise induced asthma.  A copy of the 
claims folder and this REMAND must be made 
available to the examiner in conjunction 
with the examination.  The examination 
reports must include responses to the each 
of the following items:

Based on a review of the claims folder and 
the examination findings, including the 
service treatment records, private 
treatment reports, VA treatment reports, 
the examiner should render any relevant 
diagnoses pertaining to the claims.  

Additionally, the examiner should state a 
medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that any current migraine headaches 
had their onset in service or are the 
result of a disease, injury, or event in 
service (October 2004 to November 2005) as 
opposed to their being more likely due to 
some other factor or factors.  

Additionally, the examiner should state a 
medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that any current acquired psychiatric 
disability had its onset in service or is 
the result of a disease, injury, or event 
in service as opposed to its being more 
likely due to some other factor or factors.  

Additionally, the examiner should state a 
medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that any current exercise induced 
asthma is the result of a disease, injury, 
or event in service as opposed to its being 
more likely due to some other factor or 
factors.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
her representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


